          Case 5:17-cv-00510-D Document 78 Filed 01/30/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA
ROBERT FORREST GREEN, SR.,                )
                                          )
                                          )
                     Plaintiff,           )
                                          )
                                          )
v.                                        )         No. CIV-17-510-D
                                          )
THE CITY OF NORMAN, Oklahoma              )
a municipal corporation,                  )
                                          )
                     Defendant.           )
           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
       COME NOW the Parties, and hereby stipulate and agree that, pursuant to Rule
41(a)(1)(A)(ii), the above-captioned matter be dismissed with prejudice against the filing of
a future action thereon. Each party to bear their own fees and costs.

       RESPECTFULLY SUBMITTED THIS 30TH DAY OF JANUARY, 2019.
s/ Mark Hammons                                     s/Rick Knighton
HAMMONS, GOWENS, HURST                              Rickey J. Knighton II, OBA #017257
& ASSOCIATES                                        Assistant City Attorney
Mark Hammons, OBA #3784                             Kristina L. Bell, OBA #21597
325 Dean A. McGee Avenue                            Assistant City Attorney
Oklahoma City, Oklahoma 73102                       P.O. Box 370
Telephone: (405) 235-6100                           Norman, OK 73070
Facsimile: (405) 235-6111                           Telephone: 405-217-7700
amberashby@hammonslaw.com                           Facsimile: 405-366-5425
Counsel for Plaintiff                               rick.knighton@normanok.gov
                                                    kristina.bell@normanok.gov
                                                    Counsel for Defendant




                                              -1-
